On Rehearing.
The unqualified requirement of Supreme Court Rule 38, is that applications for rehearing, "must be filed with the Clerk within fifteen days after the rendition of the judgment in the appellate courts." The rule further provides: "No application for rehearing shall be received or filed which is not presented in strict compliance with this rule."
In this case the decision rendering the judgment of affirmance of this court was handed down on April 3, 1934. The application for rehearing reached the clerk of this court on April 20, 1934, more than fifteen days after said rendition of judgment. "Not having been filed in time," the application for rehearing must be, and is hereby, stricken. Supreme Court Rule 39; In re State ex rel. Attorney General,185 Ala. 347, 64 So. 310.
Application for rehearing stricken. *Page 130